Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Revolution Media Groups Rep Rap Rework i3 3D printed cable chain system at pinshape.com dated 08/05/2020 at web.archive.org, (hereinafter referred to as “Revolution i3”). 
Regarding claim 1, Revolution i3 discloses a cable carrier (see annotated photo 1 below), comprising: a. A first curve-limited drag chain (see annotated photo 1 below; note: “curve-limited” is interpreted as being limited to allowable range of rotational bending when multiple links are coupled together, which is exhibited in at least one particular section of drag cable in annotated photo 2 below) facing in a first direction and including a 5plurality of channel-defining links (see annotated photo 1 below); b. a second curve-limited drag chain (see annotated photo 1 below; note: “curve-limited” is interpreted as being limited to allowable range of rotational bending when multiple links are coupled together, which is exhibited in at least one particular section of drag cable in annotated photo 2 below) facing in a second direction and including a plurality of channel-defining links (see annotated photos 1 and 2 below, link has a channel), the second direction opposite the first direction (see annotated photo 1 below): c. a transition link coupled between the first curve-limited drag chain and second 10curve-limited drag chain (see annotated photo 1 and drawing 3 below): d. a first mount coupled to an end of the first-curve limited drag chain (see annotated photo 1 below): and e. a second mount coupled to an end of the second-curve limited drag chain (see annotated photo 1 below).




Annotated photo 1 taken from Revolution i3 in page 2

    PNG
    media_image1.png
    668
    935
    media_image1.png
    Greyscale

Annotated photo 2 taken from Revolution i3 in page 2

    PNG
    media_image2.png
    732
    889
    media_image2.png
    Greyscale

Regarding claim 4, Revolution i3 discloses wherein the transition link does not include an 5articulating channel cover (see annotated drawing 3 below, transition link has no articulating channel cover). 
Annotated drawing 3 taken from Revolution i3 in page 5

    PNG
    media_image3.png
    393
    588
    media_image3.png
    Greyscale

Regarding claim 5, Revolution i3 discloses wherein the transition link is longer than any one of the channel-defining links of the first or second curve-limited drag chains (see annotated photo 1 above and annotated photo 4 below, transition li). 
Annotated photo 4 taken from Revolution i3 in page 2

    PNG
    media_image4.png
    633
    885
    media_image4.png
    Greyscale

Regarding claim 6, Revolution i3 discloses 10 wherein the transition link includes a first window and a second window, the second window opposite the first window (see annotated drawing 5 below, first window is opposite second window). 
Annotated drawing 5 taken from Revolution i3 in page 5

    PNG
    media_image5.png
    513
    834
    media_image5.png
    Greyscale

Regarding claim 7, Revolution i3 discloses wherein the first window and second window are in inverse orientation with respect to one another (referring to annotated drawing 5 above, first and second windows of the transition link appear to be facing away from one another in opposite directions, thereby interpreted to be inverse orientation, note: dictionary definition of “inverse” is opposite or contrary in position, direction). 
Regarding claim 8, Revolution i3 discloses wherein the transition link includes a channel through which one end there is access to the channel of the first curve-limited drag chain and through the other end there is access to the channel of the second curve-limited drag chain (see annotated photo 1 above and annotated drawing 6 below).  

Annotated drawing 6 taken from Revolution i3 in page 5

    PNG
    media_image6.png
    534
    834
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revolution Media Groups Rep Rap Rework i3 3D printed cable chain system at pinshape.com dated 08/05/2020 at web.archive.org, (hereinafter referred to as “Revolution i3”) in view of Komiya (WO 2016017461, hereinafter referred to as “Komiya”).
Regarding claim 2, Revolution i3 fails to disclose wherein the first curve-limited drag chain and the 15second-curve limited drag chain each include a rotation restrictor that prevents straightening of the links with respect to each other.  

However, Revolution i3 and Komiya together teach wherein the first curve-limited drag chain and the 15second-curve limited drag chain each include a rotation restrictor that prevents straightening of the links with respect to each other (Revolution i3: first and second drag chains, see annotated photo 1 above; Komiya: English translation copy abstract:  link pieces (12) have restricting portions (24-27) which restrict rotational movement range of link pieces (12) adjacent in the second direction (x);   English translation copy in page 9 of Komiya: “And the elastic force which arises when the convex part 45 elastically deform | transforms is provided as rotation resistance at the time of rotating link part 32 from an initial posture to a linear attitude | position”). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Revolution i3 with Komiya and modify Revolution i3 by Komiya based on the following rationale:  Komiya recognizes that noise of cable carrier is an issue during movements of cable carrier links under usage, and thus the restricting portions/ rotation restrictor taught by Komiya reduce/eliminate noises created by adjacent links movements as discussed in page 10 of English translation copy of Komiya: “Therefore, it is possible to effectively suppress the generation of noise when using the long guide device 11”.  Thus, one having ordinary skill in the art would be motivated to adopt the teachings of Komiya to improve upon the cable carrier system of Revolution i3 so as to achieve quiet operation thereof. 

Regarding claim 3, Revolution i3 fails to disclose the cable carrier including: a. a first rotation restrictor functionally coupled between the first curve-limited 20drag chain and a first end of the transition link: and b. a second rotation restrictor functionally coupled between the second curve-limited drag chain and a second end of the transition link. wherein the first and second rotation restrictor each prevent straightening of the associated curve-24Docket No.: J0793t2NPlimited drag chain with respect to the transition link but about rotation directions opposite one another. 

However, Revolution i3 and Komiya together teach the cable carrier including  a. a first rotation restrictor functionally coupled between the first curve-limited 20drag chain and a first end of the transition link (some of the links in drag chain of Revolution i3 can be replaced by links 13, 31 of Komiya that has restricting portions (24-27) to restrict rotation range between adjacent link portions, so that two adjacent links (with restricting portions) can interact together to perform rotation range restriction, see Figs 2, 3, 6, 7, 9, and 10 of Komiya; and two connected/adjacent links with restricting portion of Komiya can be coupled to a transition link of Revolution i3 and to a drag chain, see photo 1 above) and b. a second rotation restrictor functionally coupled between the second curve-limited drag chain and a second end of the transition link (some of the links of Revolution i3 can be replaced by links 13, 31,  of Komiya that has restricting portions (24-27) to restrict rotation range between adjacent link portions, so that two adjacent links (with restricting portions) can interact together to perform rotation range restriction, see Figs 2, 3, 6, 7, 9, and 10; and one link with restricting portion of Komiya can be coupled to a transition link of Revolution i3, see photo 1 above) wherein the first and second rotation restrictor each prevent straightening of the associated curve-24Docket No.: J0793t2NPlimited drag chain with respect to the transition link but about rotation directions opposite one another (Komiya: please note that each link with rotation restrictor / restricting portions (24-27) behave in the same manner; English translation copy in page 9: “And the elastic force which arises when the convex part 45 elastically deform | transforms is provided as rotation resistance at the time of rotating link part 32 from an initial posture to a linear attitude | position.”, thereby preventing straightening of drag chain).

Annotated drawing 5 taken from Revolution i3 in page 5

    PNG
    media_image5.png
    513
    834
    media_image5.png
    Greyscale

Annotated drawing 6 taken from Revolution i3 in page 5

    PNG
    media_image6.png
    534
    834
    media_image6.png
    Greyscale

Regarding claim 9, Revolution i3 fails to disclose wherein the first and second curve-limited drag chains include articulating channel covers.  
However, Revolution i3 and Komiya teach wherein the first and second curve-limited drag chains include articulating channel covers (Revolution i3: see annotated photo 1 above for first and second drag chains; Komiya: Figs 1-3, first arms 14/articulating channel covers, thus the articulating channel cover of Komiya can be adapted for drag chains of Revolution i3).
Regarding claim 10, Revolution i3 discloses a cable carrier (see annotated photo 1 above), comprising: a. A first curve-limited drag chain facing in a first direction (see annotated photo 1 above; note: “curve-limited” is interpreted as being limited to allowable range of rotational bending when multiple links are coupled together, which is exhibited in at least one particular section of drag cable in annotated photo 2 above) and including a plurality of channel-defining links (see annotated photos 1 and 2 above): b. a second curve-limited drag-chain facing in a second direction (see annotated photo 1 above; note: “curve-limited” is interpreted as being limited to allowable range of rotational bending when multiple links are coupled together, which is exhibited in at least one particular section of drag cable in annotated photo 2 above) and including a 5plurality of channel-defining links (see annotated photos 1 and 2 above), the second direction opposite the first direction (see annotated photo 1 above); c. a transition link coupled between the first curve-limited drag chain and second curve-limited drag chain (see annotated photo 1 and drawing 3 above); 
However, Revolution i3 fails to disclose d. a first rotation restrictor on the first curve-limiting drag chain that prevents 10straightening of the links thereof with respect to each other; and e. a second rotation restrictor on the second curve-limiting drag chain that prevents straightening of the links thereof with respect to each other.    
However, Revolution i3 and Komiya together teach d. a first rotation restrictor on the first curve-limiting drag chain that prevents 10straightening of the links thereof with respect to each other; and e. a second rotation restrictor on the second curve-limiting drag chain that prevents straightening of the links thereof with respect to each other (some of the links of first and second drag chains of Revolution i3 (see annotated photo 1 above) can be replaced by links 13, 31 of Komiya that has restricting portions (24-27) to restrict rotation range between adjacent link portions, so that two adjacent links (with restricting portions) can interact together to perform rotation range restriction, see Figs 2, 3, 6, 7, 9, and 10; and two links with restricting portion of Komiya can be coupled to a transition link of Revolution i3, see photo 1 above; Komiya: English translation copy abstract:  link pieces (12) have restricting portions (24-27) which restrict rotational movement range of link pieces (12) adjacent in the second direction (x);   English translation copy in page 9 of Komiya: “And the elastic force which arises when the convex part 45 elastically deform | transforms is provided as rotation resistance at the time of rotating link part 32 from an initial posture to a linear attitude | position.”, thereby prevents straightening of links).
Regarding claim 11, Revolution i3 fails to disclose Including 15a. a first rotation restrictor functionally coupled between the first curve-limited drag chain and a first end of the transition link: and b. a second rotation restrictor functionally coupled between the second curve-limited drag chain and a second end of the transition link, wherein the first and second rotation restrictor each prevent straightening of the associated curve- 20limited drag chain with respect to the transition link but about rotation directions opposite one another.  
However, Revolution i3 and Komiya together teach a. a first rotation restrictor functionally coupled between the first curve-limited drag chain and a first end of the transition link: and b. a second rotation restrictor functionally coupled between the second curve-limited drag chain and a second end of the transition link (some of the links of first and second drag chains of Revolution i3 (see annotated photo 1 above) can be replaced by links 13, 3 that has restricting portions (24-27) of Komiya, to restrict rotation range between adjacent link portions, so that two adjacent links (with restricting portions) can interact together to perform rotation range restriction; Komiya: see Figs 2, 3, 6, 7, 9, and 10; and one link with restricting portion can be coupled to a transition link of Revolution i3, see photo 1 above),  wherein the first and second rotation restrictor each prevent straightening of the associated curve- 20limited drag chain with respect to the transition link but about rotation directions opposite one another (Komiya: each link with rotation restrictor / restricting portions (24-27) behave in the same manner; English translation copy in page 9 of Komiya: “And the elastic force which arises when the convex part 45 elastically deform | transforms is provided as rotation resistance at the time of rotating link part 32 from an initial posture to a linear attitude | position.”)
Regarding claim 12, Revolution i3 discloses including, a first mount that is coupled to an end of the first-curve limited drag chain (see annotated photo 1 above). 
Regarding claim 13, Revolution i3 discloses including a second mount that is coupled to an end of 5the second-curve limited drag chain (see annotated photo 1 above).
Regarding claim 14, Revolution i3 discloses wherein the transition link includes a channel through which one end there is access to the channel of the first curve-limited drag chain and through the other end there is access to the channel of the second curve-limited drag 10chain (see annotated photo 1 above and annotated drawing 6 above).  
Regarding claim 15, Revolution i3 discloses wherein the transition link does not include an articulating channel cover (see annotated drawing 3 above, transition link has no articulating channel cover). 
Regarding claim 16, Revolution i3 fails to disclose 15 wherein the first and second curve-limited drag chains include articulating channel covers.  However, Revolution i3 and Komiya together teaches wherein the first and second curve-limited drag chains include articulating channel covers (Revolution i3: see annotated photo 1 above for first and second drag chains, Komiya: Figs 1-3, first arms 14/articulating channel covers).
Regarding claim 17, Revolution i3 discloses wherein the transition link is longer than any one of the channel-defining links of the first or second curve-limited drag chains (see annotated photos 1 and 4 above). 
Regarding claim 18, Revolution i3 discloses wherein the transition link includes a first window and a second window, the second window opposite the first window10 (see annotated drawing 5 above). 
Regarding claim 19, Revolution i3 discloses wherein the first window and second window are in inverse orientation with respect to one another (referring to annotated drawing 5 above, first and second windows of the transition link appear to be facing away from one another in opposite directions, thereby deemed to be inverse orientation, note: dictionary definition of “inverse” is opposite or contrary in position, direction). 
Regarding claim 20, Revolution i3 discloses a cable carrier (see annotated photo 1 above), comprising: 5a. A first curve-limited drag chain facing in a first direction and including a plurality of channel-defining links (see annotated photos 1 and 2 above; note: “curve-limited” is interpreted as being limited to allowable range of rotational bending when multiple links are coupled together); b. a second curve-limited drag chain facing in a second direction and including a plurality of channel-defining links (see annotated photos 1 and 2 above; note: “curve-limited” is interpreted as being limited to allowable range of rotational bending when multiple links are coupled together), the second direction opposite the first direction (see annotated photo 1 above); 10c. a transition link coupled between the first curve-limited drag chain and second curve-limited drag chain (see annotated photo 1 and annotated drawing 3 above), wherein the transition link includes a channel through which one end there is access to the channel of the first curve-limited drag chain and through the other end there is access to the channel of the second curve-limited drag chain (see annotated photo 1 above and annotated drawing 6 above); 15d. a first mount coupled to an end of the first-curve limited drag chain (see annotated photo 1 above); e. a second mount coupled to an end of the second-curve limited drag chain chain (see annotated photo 1 above); 
However,  Revolution i3 fails to disclose f. a first rotation restrictor functionally couple between the first curve-limited drag chain and a first end of the transition link: and y. a second rotation restrictor functionally couple between the second curve-limited drag 20chain and a second end of the transition link, wherein the first and second rotation restrictor each prevent straightening of the associated curve-limited drag chain with respect to the transition link but about rotation directions opposite one another, the first28Docket No.: J0793t2NP curve-limited drag chain and the second-curve limited drag chain each include a rotation restrictor that prevents straightening of the links with respect to each other.
However, Revolution i3 and Komiya together teach f. a first rotation restrictor functionally couple between the first curve-limited drag chain and a first end of the transition link: and y. a second rotation restrictor functionally couple between the second curve-limited drag 20chain and a second end of the transition link (some of the links of first and second drag chains of Revolution i3 can be replaced by links 13, 31 of Komiya that has restricting portions (24-27) to restrict rotation range between adjacent link portions, so that two adjacent links (with restricting portions) can interact together to perform rotation range restriction, see Figs 2, 3, 6, 7, 9, and 10; and one link with restricting portion of Komiya can be coupled to a transition link of Revolution i3, see photo 1 above;  Revolution i3: first and second drag chains and transition link, see photo 1 above), wherein the first and second rotation restrictor each prevent straightening of the associated curve-limited drag chain with respect to the transition link but about rotation directions opposite one another (Komiya: please note that each link with rotation restrictor / restricting portions (24-27) behave in the same manner; English translation copy in page 9 of Komiya: “And the elastic force which arises when the convex part 45 elastically deform | transforms is provided as rotation resistance at the time of rotating link part 32 from an initial posture to a linear attitude | position.”; meanwhile, Revolution i3 discloses first and second drag chains and transition link, see photo 1 above), the first28Docket No.: J0793t2NP curve-limited drag chain and the second-curve limited drag chain each include a rotation restrictor that prevents straightening of the links with respect to each other (Komiya: please note that each link with rotation restrictor / restricting portions (24-27) behave in the same manner, drag chains of Revolution i3 can replace links thereof by links with restricting portions of Komiya).

Regarding claims 3, 9, 10, 11, 16 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Revolution i3 with Komiya and modify Revolution i3 by Komiya based on the same rationale as discussed for claim 2 above, thereby omitted herein for brevity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Hsu (US 20100072869A1) discloses a cable chain which includes concatenated clock-wise chain links and counter-clockwise chain links that bent back and forth.   Ideka (US 20040083709) discloses a cable carrier chain with links having articulating channel cover.  Komiya (US 20050198937) discloses a low noise cable carrier link with braking protrusion.  Andkjar (US 20120261629A1) discloses two drag chains joined in a curved shape at a mounting plate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DING Y TAN/Examiner, Art Unit 3632                                                                                                                                                                                                        
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632